DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Status of the Claims
Claims 1-5 and 7-10 are pending, presented for examination, and rejected, as set forth below.

Claim Objections
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(a) – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.
Applicants newly added Claim 8 specifies that “the method of claim 1”PDL-1 expression within the tumor is reduced by at least 30%.”  At no point in applicants disclosure as originally filed is a quantification of PDL-1 reduction described or suggested.
Applicants newly added Claim 10 specifies that “the method of claim 1” further comprises “enhancing PDL-1 gene expression within the tumor.”  At no point in applicants disclosure as originally filed is a method of enhancing PDL-1 expression described or suggested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added Claim 10 requires that the method of Claim 1 further comprise enhancing PDL-1 gene expression within the tumor.  This contradicts the requirements of Claim 1 from which Claim 10 depends, in that Claim 1 requires the method reduce PDL-1 gene expression in the tumor.    Owing to this contradiction in requirements, the metes and bounds of the claim cannot be ascertained, and Claim 10 cannot be treated further on the merits.  See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Newly added Claim 10 requires that the method of Claim 1 further comprise enhancing PDL-1 gene expression within the tumor.  This contradicts the requirements of Claim 1 from which Claim 10 depends, in that Claim 1 requires the method reduce PDL-1 gene expression in the tumor and, as a result, expands the scope of the method of Claim 1 by effectively eliminating a limitation from the claim from which Claim 10 depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Hang Wang, et al, Reduction of Splenic Immunosuppressive Cells and Enhancement of Anti-Tumor Immunity by Synergy of Fish Oil and Selenium Yeast, 8 PLOS ONE 1 (Jan 2013)) as evidenced by Nair (Deepika Nair, et al, Methylselenic Acid Sensitizes Ovarian Cancer Cells to T-Cell Mediated Killing by Decreasing PDL-1 and VEGF Levels, 8 Frontiers in Oncology, Article 406 (September 2018)), in view of Tran (Eric Tran, et al, Immune Targeting of Fibroblast Activation Protein Triggers Recognition of Multipotent Bone Marrow Stromal Cells and Cachexia, 210 J Exp. Med. 1125 (2013)).
Applicants claims are directed to methods of administering to an individual having a tumor a nutritional supplement composition containing a combination of certain amounts of fish oil and selenium along with antitumor immunotherapy, where the nutritional supplement is administered in an amount sufficient to reduce PDL-1 gene expression in the tumor        ; Applicants “Table 1” reciting the concentrations of selenium and fish oil to be included in the compositions are considered suitable for addressing the quantity limitations of the claims as presented.  The Examiner notes that applicants’ claims largely fail to quantify the degree to which PDL-1 expression must be reduced to address the limitations presented; any reduction in PDL-1 associated with the administration of selenium and fish oil will serve to address the breadth of newly added claim limitations.  Newly added Claim 8, specifying a reduction of PDL-1 gene expression of 30% is, as has been set forth above, unsupported by the disclosure as originally filed; however, in an effort to promote compact prosecution and in reference to applicant’s own disclosure, the quantities recited in “Table 1” are presumed to be effective in achieving such a reduction, as the disclosure explicitly indicates that compositions according to “Table 1” were used to determine PDL-1 inhibition.  See, e.g., [0080].  Applicants’ claims recite See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Dependent claims 2, 3, and 7 specify that the supplement is to be administered before, or concurrent, with the radiation treatment.  Additionally, dependent claims 4, 5, and 9 specify that one (Claim 9), a plurality (Claim 4), or three or more (Claim 5) components described in “Table 1” of the specification are to be combined in the supplement with the selenium and fish oil.
Wang indicates that combinations of selenium in the form of selenium yeast and fish oil (Pg. 2) both inhibited tumor growth and attenuated symptoms of cachexia, (pg. 4), in subjects having tumors.  (Pg. 6).  Nair indicates that the anticancer effects of selenium are attributable in part to the activity of selenium in reducing PDL-1 expression, (Pg.1, 4, 5), establishing that the reduction in PDL-1 presently claimed was a property the selenium cancer treatment taught by Wang possessed.
Tran describes the use of immunotherapy as potent anti-cancer therapeutics.
It would have been prima facie obvious to have combined the selenium yeast and fish oil composition of Wang with the tumor immunotherapy described by Tran, with the expectation that the selenium of the Wang compositions would necessarily reduce PDL-1 expression in the tumor cells.  One having ordinary skill in the art at the time of the instant application would have prima facie obvious to use a composition in a method where the utility of that composition aids in the achievement of the method’s desired outcome.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While neither Wang nor Tran specify that the selenium yeast and fish oil should be provided prior to or concurrently with the immunotherapy, it must be remembered that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Nair, and Tran as applied to Claims 1-3, and 7 above, and further in view of Simone (Charles Simone, et al, Antioxidants and Other Nutrients Do Not Interfere with Chemotherapy or Radiation Therapy and Can Increase Kill and Increase Survival, Part 2, 13 Alt. Therapies Health Med. 40 (Mar/Apr 2007)).
Wang and Tran, discussed in greater detail above, suggest the use of a combination of PDL-1 expression reducing selenium yeast and fish oil to aid in the treatment of tumor immunotherapy.
Neither Wang nor Tran, however, specify quantities of the fish oil or selenium yeast to be employed to treat cancer per the instant claims, nor are additional components from “Table 1” included in such disclosures.

It would have been prima facie obvious to one having ordinary skill in the art to have supplemented the selenium yeast and fish oil of Wang with any of the additional components taught as beneficially administered nutritive supplements for cancer patients by Simone.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983).

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 
Applicants’ argument that Nair is improperly relied on as postdating the effective filing date of the instant application is unpersuasive.  Applicants are reminded that in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date.  In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include the characteristics and properties of materials.  MPEP 2124.  Here, Nair is relied upon simply to establish that the chemotherapeutic activity of the selenium yeast which Wang teaches 
Applicants argue that the previous rejections failed to describe the effect of the Wang nutritional supplement on PDL-1 expression.  As Nair addresses the claim limitation concerning the effect of selenium on PDL-1 expression in tumors, applicants’ arguments on this issue are unpersuasive.
Applicants’ assertion that the art teaches away from combining immunotherapy with selenium and fish oil supplements owing to the failure of FAP targeting to effectively treat cancer.  Applicants are reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Here, while Tran may suggest that certain targeted T cell immunotherapy may be ineffective in a variety of situations, Tran equally indicates that the immunotherapy broadly suggested by Wang, including adoptive cell therapy, antitumor TCRs or chimeric antigen receptors are alternative forms of immunotherapy not only cure certain cancers, but are broadly recognized as potent anticancer therapeutics.  1126.  As such, considering what the combined teachings suggest to a person of ordinary skill in the art, the combined teachings of Want, Tran, and Nair continue to suggest the value of combining selenium, fish oil, and immunotherapy in the treatment of cancer.  See In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000) (Not all elements of each prior art reference need read on the claimed invention; rather, the 
Applicants’ argument that there is a distinction in activity between inorganic selenium or methylselenic acid and selenium yeast is unsupported by objective evidence and therefore unpersuasive on this basis alone.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Moreover, the antitumor activity of selenium compounds in general is well known.  See, e.g., Aristi P. Fernandes & Valentina Gandin, Selenium Compounds as Therapeutic Agents in Cancer, 1850 Biochim. Biophys. Acta 1642 (2015).
Applicants’ argument that the Simone reference is silent to nutritional supplementation in immunotherapy specifically is unpersuasive, as Simone supports, and indeed explicitly states, a broad applicability of nutritional supplementation as beneficial in cancer patients.  See Simone 46 (“Non-prescription antioxidants and other nutrients do not interfere with cancer therapeutic modalities, enhance their killing capabilities, decrease their side effects, or protect normal tissues, and in 15 human studies, 3,738 patients actually had prolonged survival.  Antioxidant and other nutrient food supplements are safe and can help to enhance cancer patient care.”).
Applicants assertion that “all combinations of elements that have been found useful for the treatment of cancer are necessarily obvious” applies to the treatment of cancer the well-established precedent that it is prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for same purpose, in order to form additional compositions to be used for the very same purpose.  The idea for combining them flows logically from their In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Of course, once such a prima facie case has been presented, the burden then shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  This is the process of patent application examination in a nutshell.  Here, no such evidence has been presented, and applicants’ arguments are therefore unpersuasive.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613